Opinion by
William W. Porter J.,
The first question raised by this appeal is, Does an attachment under the Act of March 17,1869, P. L. 8, become a lien on delivery of the writ to the sheriff? The second question is, Does a sale of the property under a fi. fa. lodged with the sheriff subsequently to the attachment, divest the lien of the attachment, the sale having been made prior to judgment obtained on the attachment ? An affirmative answer to the second question is contended for by the appellant on the ground that it required service of the attachment, an actual levy and manual seizure of the property to establish a full preliminary lien. Both of the questions are answered by the language used by the Supreme Court, in Dreisbach v. The Bank, 113 Pa. 554. Mr. Justice Green referring to an attachment under the act of 1869, there says: “We have, however, decided that the lien of the writ commences from the time the writ is issued and comes in the hands of the proper officer for service, and that to effect a valid service it is not necessary for the officer to take manual possession of the property attached at the time of the service : National Bank v. Hilgert, 3 Pennypacker, 437; Jaffray’s Appeal, 101 Pa. 583.” See also Underhill v. McManus, 175 Pa. 39. These decisions were, it is true, not reached in contests between writs of fi. fa. and attachments under the act of 1869. We have considered with due care the earnest argument for the appellant, but adhere to the construction which the Supreme Court has placed upon its own previous adjudications, as expressed in the language above quoted.
Judgment affirmed.